Per Curiam.
The promise which was offered to be proved was a conditional promise ; and the plaintiff was ' bound to show that he had offered, and was ready to accept, the specific articles. In the case of Davis v. Smith, (4 Esp. N. P. Cases, 36.) it was ruled that a promise to pay a debt, barred by the statute of limitations, when able, was a conditional promise, and the plaintiff ivas bound to show that the defendant was of sufficient ability to pay the debt. This case comes within the principle of that decision, and the court deny the motion on that ground, without' touching the point raised at the trial.
Motion denied.